


ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
December 2, 2011 (the “Execution Date”), by and between Coyote Hills Golf, Inc.,
a Nevada corporation (“Purchaser”), Spindle Mobile, Inc. a Delaware corporation
(“Seller”), Mitch Powers, a shareholder and officer of Purchaser (“Powers”),
Stephanie Erickson, a shareholder and officer of Purchaser (“Erickson”), and
Kamiar Khatami, an individual (“Khatami”).  




RECITALS




A.

Seller is in the business of and owns intellectual property in the data
processing and, mobile payments fields and other related fields  (the
“Business”);




B.

Seller desires to sell to Purchaser, and Purchaser desires to acquire from
Seller, intellectual property and other assets used in and necessary for the
operation of the Business on the terms and conditions set forth in this
Agreement; and




C.

Seller shall enter into a proprietary information, non-competition and
non-solicitation agreement in exchange for good and valuable consideration
therefor.




D.

Powers, Erickson and Khatami (collectively the “CYHF Shareholders”) agree it is
in their best interest to assist Purchaser in obtaining the assets sought to be
acquired by cancelling shares of Purchaser’ common stock owned by them as
further inducement for Seller to transfer the assets to Purchaser.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:




ARTICLE I.
PURCHASE AND SALE OF ASSETS




1.1

Purchase and Sale of Purchased Assets.  Subject to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined below), Seller shall
sell, transfer, convey, assign and deliver to Purchaser and Purchaser shall
acquire from Seller, free and clear of any mortgage, security, interest, pledge,
lien, conditional sales agreement, charge and any other encumbrance (each, an
"Encumbrance"), all of Seller’s right, title and interest in and to the assets,
properties, rights and contracts used in and/or necessary for the operation of
the Business and as set forth below, as the same shall exist on the Closing Date
(collectively, the “Purchased Assets”):




(a)

the physical assets listed on Schedule 1.1(a) attached hereto;




(b)

all Seller Owned Proprietary Rights (as defined in this Agreement),  all
goodwill associated therewith, and all rights to sue for or assert claims
against and





 







--------------------------------------------------------------------------------

remedies against past, present or future infringements of any or all of the
Seller Owned Proprietary Rights and rights of priority and protection of
interests therein and to retain any and all amounts therefrom;




(c)

all methods of delivery of services, trade secrets, disks, market studies,
consultants’ reports, and all similar property of any nature, tangible or
intangible, used in connection with the Seller’s Business;




(d)

all Software Programs (as defined in this Agreement) and other proprietary
information owned and developed by Seller, and shall in no event include any
Public Software or Off-the-Shelf Software;




(e)

all other intangible assets (including all Claims) relating to the Purchased
Assets;




(f)

All data, records, files, manuals, blueprints and other documentation related in
any way to the Purchased Assets and the operation of Seller’s Business to the
extent involving the Purchased Assets, including: (i) studies, reports and other
similar documents and records used in its Business, whether in electronic form
or otherwise; and (ii) all files, documents and records of attorneys or
consultants of Seller relating to the prosecution of Seller’s Owned Proprietary
Rights (“Books and Records”);




(g)

all right, title and interest of Seller in and to the (x) contracts and
agreements and (y) all rights under any settlement agreement or related matters,
each as set forth in Schedule 1.1(h) attached hereto (and to the extent oral,
accurately described in Schedule 1.1(h)) (the “Assumed Contracts”); and




(h)

all goodwill of Seller.




1.2

Assumed Liabilities.  Purchaser hereby agrees to assume, satisfy and perform
when due only (a) all liabilities associated with the case United States
District Court for the District of Arizona; Case #01-CV-441; Net MoneyIN, Inc v
Eprocessing Network (the “eProcessing Litigation”), (b) those liabilities and
obligations of Seller under the Purchased Assets arising on and after the
Closing Date (other than any liability or obligation for a breach or default
which occurred prior to the Closing Date) and (c) all those liabilities set
forth on Schedule 1.2 attached hereto.  




1.3

Excluded Liabilities.  Except for the Assumed Liabilities, Purchaser is not
required to, and shall not, assume, pay, perform, defend or discharge, and
Seller shall pay, perform, defend and discharge, Seller's liabilities or
obligations of any and every kind whatsoever, direct, indirect, absolute,
contingent, secured, unsecured, accrued or otherwise, whether known or unknown,
including, without limitations, all liabilities arising from any litigation
Seller has been involved in or is currently involved in (including attorneys
fees) (collectively, “Excluded Liabilities”).




1.4

Consideration.  Subject to the terms and conditions set forth in this Agreement,
as consideration for the Purchased Assets, Purchaser agrees to pay, or cause to
be paid, to Seller an aggregate purchase price (the “Purchase Price”) equal
Thirteen Million Two Hundred Twenty Thousand (13,220,000) shares of Purchaser’s
Common Stock, which shares will equal 80% of Purchaser’s issued and outstanding
capital stock as





-2-







--------------------------------------------------------------------------------

of the Closing Date (the “Purchase Price” or the “Stock Consideration”).  The
shares of the Stock Consideration will have a price per share equal to One Tenth
of One Cent ($0.001) (the “Per Share Stock Consideration Price”) for a total
value at Closing of Thirteen Thousand Two Hundred Twenty Dollars ($13,220.00).
 The shares of the Stock Consideration will be allocated to the shareholders of
Seller in the manner set forth on Schedule 1.4 attached hereto.  Seller
represents and warrants that the allocation set forth on Schedule 1.4 complies
with all applicable laws and rights and preferences, if any, that govern
distributions to Seller’s shareholders.  




1.5

Allocation of Purchase Price.  The Purchase Price shall be allocated among the
Purchased Assets as set forth in Schedule 1.5 to prepared by Purchaser as soon
as practicable after the Closing, which schedule will be mutually agreed to by
the parties hereto.  Purchaser and Seller agree (i) to report the sale of the
Purchased Assets for federal and state tax purposes in accordance with the
allocations set forth in Schedule 1.5 and (ii) not to take any position
inconsistent with such allocations on any of their respective tax returns.




1.6

Closing.




(a)

Time and Place.  The consummation of the purchase and sale of the Purchased
Assets under this Agreement (the “Closing”) shall be effective on the date that
is no more than one business day after all obligations set forth in this Section
1.6  are complied with or have been waived by Purchaser with respect to the
obligations set forth in Sections 1.6(b) and 1.6(d) or waived by Seller with
respect to Section 1.6(c) .  The Closing shall take place in such manner and at
such place as determined by the parties hereto (the “Closing Date”).  




(b)

Closing Deliveries By Seller.  As a condition precedent to the Closing by
Purchaser, Seller shall deliver, or cause to be delivered all of the following
documents on or prior to the Closing Date:




(i)

Purchased Assets.  Possession of all the Purchased Assets, together with all the
Books and Records relating to the Purchased Assets;




(ii)

Bill of Sale.  An original Bill of Sale substantially in the form of Exhibit A
attached hereto, duly executed by Seller;




(iii)

Patent Assignment.  A patent assignment substantially in the form of Exhibit B
attached hereto (the “Patent Assignment”), duly executed by Seller and
Purchaser;




(iv)

General Assignment.  An Assignment and Assumption Agreement substantially in the
form of Exhibit C attached hereto (the “General Assignment”), duly executed by
Seller;




(v)

Third Party Consent to Contract Assignment.  A Consent to Assignment of Contract
or comparable form for each of the Assumed Contracts (including any settlement
agreement) being assigned to Purchaser and requiring consent for such assignment
(the “Consent to Assignment”), duly executed by Seller and each such other party
who is a party to the Assumed Contract;





-3-







--------------------------------------------------------------------------------




(vi)

Officer’s Certificate.  An officer’s certificate of Seller to Purchaser,
substantially in the form of Exhibit D attached hereto, duly executed by an
officer of Seller;




(vii)

such other documents as Purchaser may reasonably request for the purpose of
facilitating the consummation of the transactions contemplated herein.




(c)

Closing Deliveries By Purchaser.  As a condition precedent to the Closing by
Seller, Purchaser shall deliver, or cause to be delivered all of the following
documents on or prior to the Closing Date:




(i)

The Patent Assignment, duly executed by Purchaser;




(ii)

The General Assignment, duly executed by Purchaser;




(iii)

An officer’s certificate of Purchaser to Seller, substantially in the form of
Exhibit E attached hereto, duly executed by an officer of Purchaser; and




(iv)

such other documents as Seller may reasonably request for the purpose of
facilitating the consummation of the transactions contemplated herein.




ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF Seller




Seller represents and warrants to Purchaser, as of the Closing Date, except as
set forth in the disclosure schedule attached hereto (the “Seller Disclosure
Schedule”), specifically identifying the relevant Section hereof, which
exceptions shall be deemed to be representations and warranties as if made in
this Article 2 (provided that the disclosure in such exceptions shall be true,
complete and correct), as follows:




2.1

Organization and Capitalization.  




(a)

Seller is a corporation duly incorporated and validly existing under the laws of
the State of Delaware and is duly qualified to conduct business in the State of
Arizona.  Seller has the power to own the Purchased Assets and to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.  




(b)

The authorized capital stock of Seller consists solely of Twenty Million
(20,000,000) shares of common stock, $0.001 par value, Thirteen Million Two
Hundred Twenty Thousand (13,220,000) of which have been issued to the
shareholders as set forth in Section 2.1 of the Seller Disclosure Schedule (“The
Company Stock”).  There are no shares in treasury and no shares of preferred
stock or other classes of common stock authorized.  The Company Stock is duly
authorized, validly issued, fully paid and nonassessable.  Other than 250,000
warrants outstanding, there are no outstanding subscriptions, options, calls,
commitments or other rights of any kind for the purchase or acquisition of, nor
any securities exercisable, convertible or exchangeable for, any capital stock
of the Company.  








-4-







--------------------------------------------------------------------------------



2.2

Power and Authority.  Seller has all requisite power and authority and has taken
all actions necessary to enter into this Agreement and all exhibits required by
this Agreement, to consummate the transactions contemplated hereby and to
perform fully its obligations hereunder, and no other proceedings on the part of
Seller are necessary to authorize this Agreement or any applicable ancillary
agreements, or to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the performance by Seller of its
obligations hereunder have been duly and validly authorized by all necessary
action and constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.




2.3

Consents and Approvals; No Violation.  Except as set forth in Section 2.3 of
Seller Disclosure Schedule, no consent, approval or action of, filing with or
notice to any governmental or regulatory authority or any other non-governmental
third party is required in connection with the execution, delivery and
performance of this Agreement, the exhibits to this Agreement or the
consummation of the transactions contemplated hereby by Seller.  Neither the
execution and delivery of this Agreement by Seller, nor the consummation by
Seller of the transactions contemplated hereby, nor compliance by Seller with
any of the provisions hereof, will (a) conflict with or result in any breach of
any provision of the charter, bylaws or other organizational documents of
Seller, (b) conflict with or result in a violation or breach of any law, order,
permit, statute, rule or regulation applicable to Seller or any of the Purchased
Assets, except where such violation or breach will not result in a Material
Adverse Effect (as defined below) on Seller or the Purchased Assets, (c) result
in a material breach of, or default under (or give rise to any right of
termination, cancellation or acceleration under), any of the terms, conditions
or provisions of any material agreement or instrument to which Seller or any of
the Purchased Assets may be bound, or (d) result in an imposition or creation of
any Encumbrance on Seller or the Purchased Assets.  For purposes of this
Agreement, “Material Adverse Effect” means for any natural person, corporation,
general partnership, limited partnership, limited liability company,
proprietorship or other business organization, trust, union, or association
(“Person”), a material adverse effect whether individually or in the aggregate
(a) on the business, operations, financial condition, assets or liabilities of
such Person, or (b) on the ability of such Person to consummate the transactions
contemplated hereby.




2.4

Undisclosed Liabilities.  Except for the Assumed Liabilities, Seller has no
liabilities or obligations (absolute, accrued, fixed, contingent, liquidated,
unliquidated or otherwise) which will have a Material Adverse Effect on the
Seller or the Purchased Assets nor, to the Knowledge of Seller (as defined
below), any basis for any liabilities or obligations against, relating to or
affecting the Purchased Assets.  For purposes of this Agreement, “Knowledge of
Seller” shall mean the actual knowledge of Seller’s officers and board of
directors.




2.5

Contracts.  Schedule 1.1(h) attached hereto contains a true and complete list of
Assumed Contracts and each written contract by which any of the Purchased Assets
are bound.  Each of the Assumed Contracts is in full force and effect and
constitutes a legal, valid and binding agreement, enforceable in accordance with
its terms,





-5-







--------------------------------------------------------------------------------

of Seller, and no act or event has occurred which with notice or lapse of time,
or both, will constitute a default by Seller.  The assignment of the Assumed
Contracts to Purchaser will not give rise to any termination rights by any party
to such contract nor will it give any party to such contract any rights to
change any terms of such contract.  To the Knowledge of Seller, the other
parties to any such contract, agreement or arrangement are not in violation or
breach of or default under any such contract, agreement or arrangement.




2.6

Intellectual Property.




(a)

Definitions.  For purposes of this Agreement, the following terms shall be
defined as follows:




(i)

“Copyrights” shall mean all copyrights, copyrightable works (including without
limitation all software, middleware and firmware), semiconductor topography,
mask works and mask work rights, and applications for registration of any of the
foregoing, including without limitation all rights of authorship, use,
publication, publicity, reproduction, distribution, performance, transformation,
Moral Rights and rights of ownership of copyrightable works, semiconductor
topography works and mask works, and all rights to register and obtain renewals
and extensions of registrations, together with all other interests accruing by
reason of international copyright, semiconductor topography and mask work
conventions and treaties.




(ii)

“Off-the-Shelf Software” shall mean any software (other than Public Software)
that is generally and widely available to the public through regular commercial
distribution channels and is licensed on a non-exclusive basis on standard terms
and conditions for a one-time license fee less than $7,500 and that was obtained
by the Seller in the ordinary course of business.




(iii)

“Patents” shall mean (i) all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other applicable
Governmental Authority, including without limitation design patents and (ii) all
published and all unpublished non-provisional and provisional patent
applications, reexamination proceedings, invention disclosures, records of
invention, applications for certificates of invention and priority rights, in
any country and regardless of formal name, including without limitation,
substitutions, continuations, continuations-in-part, divisions, renewals,
revivals, reissues, re-examinations and extensions thereof.




(iv)

“Proprietary Rights” shall mean any and all of the following in any country:
(a)(i) Patents, (ii) Trademarks, (iii) domain names and domain name
registrations, (iv) Copyrights, (v) Trade Secrets, and (vi) all other ideas,
inventions, designs, manufacturing, operating and other specifications,
technical data and information, and other intangible assets, intellectual
properties and rights (whether or not appropriate steps have been taken to
protect, under applicable law, such other intangible assets, properties or
rights); or (b) any right (whether at law, equity, by Contract or otherwise) to
use, practice or otherwise exploit any of the foregoing.  








-6-







--------------------------------------------------------------------------------



(v)

“Public Software” shall mean any software that is (i) distributed as free
software or as open source software or (ii) subject to any licensing or
distribution model that includes as a term thereof any requirement for
distribution of source code to licensees or third parties, patent license
requirements on distribution, restrictions on future patent licensing terms, or
other abridgement or restriction of the exercise or enforcement of any
Proprietary Rights through any means, or (iii) derived from in any manner (in
whole or in part), links to, relies on, is distributed with, incorporates or
contains any software described in (i) or (ii) above.  




(vi)

“Registered Copyrights” shall mean all Copyrights for which registrations have
been obtained or applications for registration have been filed in the United
States Copyright Office and any other applicable Governmental Authority.




(vii)

“Registered Trademarks” shall mean all Trademarks for which registrations have
been obtained or applications for registration have been filed in the United
States Patent and Trademark Office and any applicable Governmental Authority.




(viii)

“Seller Licensed Proprietary Rights” shall mean Proprietary Rights owned by any
Person other than Seller that are licensed to the Seller.




(ix)

“Seller Owned Proprietary Rights” shall mean Proprietary Rights owned by or
purported to be owned by the Seller.




(x)

“Seller Product(s)” shall mean each and all of the products of the Seller
(including without limitation software, firmware, middleware, databases,
interfaces, systems, or devices licensed or otherwise made available by the
Seller and, except as otherwise indicted herein, any services performed by the
Seller), whether currently under development, or otherwise anticipated to be
distributed under any product “road map” of the Seller.  




(xi)

“Seller Proprietary Rights” shall mean the Seller Owned Proprietary Rights and
the Seller Licensed Proprietary Rights.  




(xii)

“Trade Secrets” shall mean all product specifications, data, know-how,
inventions and ideas, research and development, processes and specifications,
customer lists, current and anticipated customer requirements, price lists,
market studies, business plans, computer software and programs (including object
code), databases, interfaces, computer software and database technologies,
systems, structures and architectures (and related processes, formulae,
composition, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods and information), and any other information, however
documented, that is a trade secret within the meaning of the applicable
trade-secret protection law.




(xiii)

“Trademarks” shall mean all (i) trademarks, service marks, marks, logos,
insignias, designs, trade dress, other symbols, trade names and fictitious
business names, (ii) applications for registration of trademarks, service marks,
marks, logos, insignias, designs, trade dress, other symbols, trade names and
fictitious business names, (iii) trademarks, service marks, marks, logos,
insignias, designs, trade dress, other





-7-







--------------------------------------------------------------------------------

symbols, trade names and fictitious business names for which registrations have
been obtained and (iv) all goodwill associated with each of the foregoing.




(b)

Disclosure of Certain Seller Proprietary Rights.  Schedule 0 of the Seller
Disclosure Schedule lists the following with respect to the Seller Proprietary
Rights:




(i)

Disclosure of Patents.  Seller owns the issued  Patents and the pending Patents
set forth on Schedule 2.6(b)(i) of the Seller Disclosures Schedule.




(ii)

Disclosure of Registered Copyrights.  Schedule. 2.6(b)(ii)(A) of the Seller
Disclosure Schedule lists all of the Registered Copyrights owned by Seller.
 Schedule 2.6(b)(ii)(B) of the Seller Disclosure Schedule lists all of the
Registered Copyrights in which Seller has any right, title or interest
(including without limitation interest acquired through a license or other right
to use), other than those owned by Seller and other than in Off-the-Shelf
Software, provided however, such list need not include Registered Copyrights
licensed to Seller in an agreement which does not specifically identify the
Copyrights as being Registered Copyrights.




(iii)

Disclosure of Trademarks.  Schedule 2.6(b)(iii)(A) of the Seller Disclosure
Schedule lists all of the Registered Trademarks and domain names and domain name
registrations owned by or purported to be owned by Seller.  




(c)

Ownership of and Right to Use Proprietary Rights; No Encumbrances.  Seller is
the sole and exclusive owner of and has good, valid and marketable title to,
free and clear of all Liens, (i) all of the Seller Owned Proprietary Rights
included in the Purchased Assets, (ii) except for Copyrights in Off-the-Shelf
Software licensed to the Seller and Copyrights licensed to the Seller, all
Copyrights in software, middleware, firmware and other works of authorship used
or distributed by the Seller, and (iii) all Trade Secrets used by the Seller in
the conduct of its Business other than those Trade Secrets included in the
Seller Licensed Proprietary Rights.  The Seller Proprietary Rights included in
the Purchased Assets, including without limitation, any Trade Secrets and
un-Registered Copyrights used by the Seller, constitutes all the Proprietary
Rights used or necessary in connection with the conduct of the Business of the
Seller as conducted prior to or on the date of this Agreement, including without
limitation as necessary or appropriate to make, use, offer for sale, sell or
import the Seller Products.




(d)

Agreements Related to Seller Proprietary Rights.    




(i)

Disclosure of Proprietary Rights Agreements.  Except as otherwise set forth on
Schedule 2.6(d)(i) of the Seller Disclosure Schedule, Seller does not have any
Contracts, licenses or other arrangements (a) granting any Person any right to
use, sell, offer to sell, import, export, or otherwise distribute any Seller
Product, with or without the right to sublicense the same; (b) granting any
license of, any covenant not to assert/sue or other immunity from suit under or
any other rights to any current or future Proprietary Rights, with or without
the right to sublicense the same, granted by the Seller or granted to the Seller
(other than licenses granted to the Seller for Off-the-Shelf Software); (c)
regarding joint development of any Seller Products or Proprietary Rights; (d) by
which the Seller grants any ownership right or title to any Proprietary Rights
or by





-8-







--------------------------------------------------------------------------------

which the Seller is assigned or granted an ownership interest in any Proprietary
Rights, other than agreements with employees and contractors that assign or
grant to the Seller ownership of Proprietary Rights developed in the course of
providing services by such employees and contractors; (e) under which the Seller
grants or receives an option, right of first negotiation or right of first
refusal relating to any Proprietary Rights; (f) pursuant to which the Seller has
deposited or is required to deposit with an escrow agent or any other Person any
Seller Owned Proprietary Rights; and (g) limiting the Seller’s ability to
transact business in any market, field or geographical area or with any Person,
or that restricts the use, sale, transfer, delivery or licensing of Seller Owned
Proprietary Rights or Seller Products, including without limitation any covenant
not to compete.




(ii)

Royalties.  Except as set forth in Schedule 2.6(d)(ii) of the Seller Disclosure
Schedule, Seller has no obligation to pay any royalties, license fees or other
amounts or provide or pay any other consideration to any Person by reason of the
ownership, use, exploitation, practice, sale or disposition of Seller
Proprietary Rights (or any tangible embodiment thereof) or the reproducing,
making, using, selling, offering for sale, distributing or importing any Seller
Product.  




(iii)

No Breach.  The Seller is not in breach of, nor to the Seller’s Knowledge is any
other Person is in breach of, any Contract, license or other arrangement
described in this Section 2.60 and Seller has not notified any Person and no
Person has notified the Seller of any such breach.




(e)

No Third Party Rights in Seller Proprietary Rights.  Except as set forth in
Schedule 2.6(e) of the Seller Disclosure Schedule:




(i)

No Joint Ownership.  The Seller does not jointly own, license or claim any
right, title or interest with any other Person of any Seller Owned Proprietary
Rights included in the Purchased Assets.  




(ii)

No Employee Ownership.  No current or former officer, manager, director,
shareholder, member, employee, consultant or independent contractor of the
Seller has any right, title or interest in, to or under any Proprietary Rights
related to the Seller Products of the Business of the Seller that have not been
either (a) irrevocably assigned or transferred to Seller or (b) licensed (with
the right to grant sublicenses) to Seller under an exclusive, irrevocable,
worldwide, royalty free, fully paid and assignable license.  




(iii)

No Restrictions.  The Seller is not subject to any proceeding or outstanding
decree, order, judgment or stipulation restricting in any manner the use,
transfer or licensing of the Seller Owned Proprietary Rights included in the
Purchased Assets by the Seller, the use, manufacture, transfer, sale,
importation or licensing of any Seller Product, or which could reasonably be
expected to adversely affect the validity, use or enforceability of any Seller
Owned Proprietary Rights included in the Purchased Assets.  




(iv)

Copyrights and Trademarks.  All Registered Trademarks and domain names owned by
the Seller and used in the Business and which are Purchased Assets (a) have been
duly filed or registered (as applicable) with the applicable Governmental
Authority, and maintained, including the timely submission of all





-9-







--------------------------------------------------------------------------------

necessary filings and payment of fees in accordance with the legal and
administrative requirements or the appropriate jurisdictions, (b) have not
lapsed, expired or been abandoned and (c) to the Seller’s Knowledge, no
opposition proceedings have been commenced related thereto in any jurisdictions
where such procedures are available, nor, to Seller’s Knowledge, do any facts
exist that could lead to any such opposition.  




(f)

Trademarks and Copyrights.  There does not exist any material fact with respect
to the Trademarks used in the Business or which is a Purchased Asset and
included in the Seller Owned Proprietary Rights that would (i) preclude the
issuance of any Registered Trademarks used in the Business from any trademark
applications, or (ii) render any such Trademarks invalid or unenforceable,
except in each case where such preclusions, invalidity or unenforceability would
not reasonably be expected, individually or in the aggregate, to cause a
Material Adverse Effect.  The Seller has taken all commercially reasonable and
customary measures and precautions necessary to protect and maintain Trademarks
used in the Business and which are Purchased Assets in which Seller has any
right, title or interest and otherwise to maintain and protect the full value of
all such Trademarks.  To the Seller’s Knowledge, there does not exist any
material fact with respect to any Copyrights used in the Business and which are
Purchased Assets and included in the Seller Owned Proprietary Rights that would
(i) preclude the issuance of any Registered Copyright used in the Business from
any copyright applications, or (ii) render any such Copyrights invalid or
unenforceable.




(g)

Trade Secrets.  The Seller has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of all Trade Secrets used in the Business and which are Purchased Assets in
which Seller has any right, title or interest and otherwise to maintain and
protect the full value of all such Trade Secrets.  The Seller has not disclosed
any Trade Secrets used in the Business and which are Purchased Assets in which
the Seller has (or purports to have) any right, title or interest (or any
tangible embodiment thereof) to any Person without having the recipient thereof
execute a written agreement regarding the non-disclosure and non-use thereof.
 All use, disclosure or appropriation of any Trade Secret  used in the Business
or which is a Purchased Asset and not owned by the Seller has been pursuant to
the terms of a written agreement between the Seller and the owner of such Trade
Secret, or is otherwise lawful.  Seller has not received any notice from a third
party that there has been an unauthorized use or disclosure of any Seller Trade
Secrets.  No Person that has received any Trade Secrets from the Seller has
refused to provide to the Seller, after Seller’s request therefore, a
certificate of return or destruction of any documents or materials containing
Seller Trade Secrets.  




(h)

Employee and Contractor Agreements.  All current and former employees,
consultants and independent contractors of Seller, including without limitation
those who are or were involved in, or who have contributed to, the creation or
development of any Proprietary Rights or any Seller Product have executed and
delivered to the Seller a written agreement (containing no exceptions to or
exclusions from the scope of its coverage) regarding the protection of
proprietary information and the irrevocable assignment to the Seller of any
Proprietary Rights arising from services performed by such Persons.  To the
Seller’s Knowledge, no current or former employee, consultant or independent
contractor is in violation of any term of any such agreement, including without
limitation any patent disclosure agreement or other employment





-10-







--------------------------------------------------------------------------------

Contract or any other Contract relating to the relationship of any such
employee, consultant or contractor with the Seller.  




(i)

No Government Funding.  No funding, facilities or personnel of any Governmental
Authority were used, directly or indirectly, to develop or create, in whole or
in part, any Seller Proprietary Rights included in the Purchased Assets or any
Seller Product.  The Seller has (i) timely made all required disclosures
regarding any Patents or patentable inventions used in (or exploited in
connection with) the Business resulting from or conceived during the development
of any portion of any Seller Owned Proprietary Rights included in the Purchased
Assets or Seller Products developed under a Contract with any Governmental
Authority such that the Governmental Authority does not have the right to take
or claim title to such Patents or patentable inventions and (ii) timely made all
required disclosures (on the appropriate Governmental Authority schedule) of all
technical data and technical information resulting from the development of any
portion of any Seller Owned Proprietary Rights included in the Purchased Assets
or Seller Products developed under any Contract with any Governmental Authority
in which the Governmental Authority has unlimited, limited, restricted,
government purpose or specifically negotiated rights.  The Seller has provided
copies of all such disclosures described in (i) and (ii) above to Purchaser.




2.7

Litigation.  Schedule 2.7 of the Seller Disclosure Schedule sets forth all
current causes of action, claims, suits or proceedings in which Seller is a
party.  Except as set forth on Schedule 2.6 of the Seller Disclosure Schedule,
there are no actions, causes of action, claims, suits, proceedings, orders,
writs, investigations, injunctions or decrees pending or, to the Knowledge of
Seller, any basis for any actions, causes of actions, claims or suits against
Seller that would affect the Purchased Assets or the consummation of the
transactions contemplated herein, at law, in equity or admiralty, or before or
by any court or any governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign.  




2.8

Tax Matters.  All federal, state and local taxes ("Taxes"), fees and assessments
and penalties of whatever nature upon Seller, the Purchased Assets which will
have a Material Adverse Effect on the Purchased Assets, have been paid by
Seller.  There are no liens for Taxes, nor any basis for any such liens, upon
the Purchased Assets.  




2.9

Financial Statements.  Section 2.9 of the Seller Disclosure Schedule includes a
true and correct copy of Seller’s financial statements ended November 7, 2011
(the “Financial Statements”).  The Financial Statements are complete in all
material respects.




2.10

Labor and Employment.  All past and current employees and consultants engaged by
Seller are set forth on Schedule 2.10 of the Seller Disclosure Schedule.  The
consummation of the transactions contemplated by this Agreement will not, either
immediately or upon the occurrence of any event thereafter, result in any
obligation (absolute or contingent) of Purchaser to pay any former employee of
Seller any severance pay, unemployment compensation, accrued overtime, bonuses
and any other payments.  To the extent Seller has or had employees, Seller has
complied with all applicable laws relating to the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining, discrimination against race, color, national origin, religious
creed, physical or mental disability, sex, age, ancestry, medical





-11-







--------------------------------------------------------------------------------

condition, marital status or sexual orientation, and the withholding and payment
of social security and other taxes.




2.11

Material Omissions.  The representations and warranties by Seller in this
Agreement and the statements contained in the schedules, certificates, exhibits
and other writings furnished and to be furnished by Seller to Purchaser pursuant
to this Agreement do not and will not contain any untrue statement of a material
fact and do not and will not omit to state any material fact necessary to make
the statements herein or therein not misleading.




ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER




Purchaser represents and warrants to Seller as of the Closing Date, as follows:




3.1

Organization.  Purchaser is a corporation duly organized and validly existing
under the laws of the State of Nevada.  Purchaser has the corporate authority to
own its properties and to carry on its business as now conducted and to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.




3.2

Power and Authority.  Purchaser has all requisite power and authority and has
taken all actions necessary to enter into this Agreement and all exhibits
required by this Agreement, to consummate the transactions contemplated hereby
and to perform fully its obligations hereunder, and no other proceedings on the
part of Purchaser are necessary to authorize this Agreement or any applicable
ancillary agreements, or to consummate the transactions contemplated hereby.
 The execution and delivery of this Agreement and the performance by Purchaser
of its obligations hereunder have been duly and validly authorized by all
necessary action and constitutes a legal, valid and binding obligation of the
Purchaser enforceable against Purchaser in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.




3.3

Capital Stock of Purchaser.  The authorized capital stock of Purchaser consists
of three hundred million (300,000,000) shares of common stock, $0.001 par value
and fifty million (50,000,000) shares of preferred stock, $0.001 par value.  As
of December 2, 2011, Forty Four Million Four Hundred Thousand (44,400,000)
shares of Purchaser’s common stock are issued and outstanding.  In accordance
with the terms and conditions herein contained, Purchaser agrees, as follows:




(a)

At or prior to closing, Powers shall return, and Purchaser shall cancel, Twenty
Million (20,000,000) shares of common stock owned by Powers (the “Powers
Cancelled Shares”).  The shares to be cancelled by Powers hereunder have been
lawfully issued, fully paid and non-assessable.




(b)

At or prior to closing, Erickson shall return, and Purchaser shall cancel,
Twenty Million (20,000,000) shares of common stock owned by Erickson (the
“Erickson Cancelled Shares”).  The shares to be cancelled by Erickson hereunder
have been lawfully issued, fully paid and non-assessable.





-12-







--------------------------------------------------------------------------------




(c)

At or prior to closing, Khatami shall return, and Purchaser shall cancel, One
Million Two Hundred Thousand (1,200,000) shares of common stock owned by Khatami
(the “Khatami Cancelled Shares”).  The shares to be cancelled by Khatami
hereunder have been lawfully issued, fully paid and non-assessable.




(d)

On the closing date of this Agreement, and after allowing for the cancellation
of the shares owned by the CYHF Shareholders, Purchaser shall have Three Million
Two Hundred Thousand (3,200,000) shares issued and outstanding.




(e)

Upon closing and consummation of this Agreement, Purchaser shall have Sixteen
Million Four Hundred Twenty Thousand (16,420,000) shares of its common stock
issued and outstanding.




(f)

The Per Share Stock Consideration Price is the fair market value of a share of
the Stock Consideration, and the issuance and delivery of the Stock
Consideration at the Per Share Stock Consideration Price will not result in any
liability for Seller or the stockholders of Seller.




3.4

Consents and Approvals; No Violation.  No consent, approval or action of, filing
with or notice to any governmental or regulatory authority or any other
non-governmental third party is required in connection with the execution,
delivery and performance of this Agreement, the exhibits to this Agreement or
the consummation of the transactions contemplated hereby by Purchaser.  Neither
the execution and delivery of this Agreement by Purchaser, nor the consummation
by Purchaser of the transactions contemplated hereby, nor compliance by
Purchaser with any of the provisions hereof, will (a) conflict with or result in
any breach of any provision of the charter, bylaws or other organizational
documents of Purchaser, (b) conflict with or result in a violation or breach of
any law, order, permit, statute, rule or regulation applicable to Purchaser,
except where such violation or breach will not result in a Material Adverse
Effect (as defined below) on Purchaser, (c) result in a material breach of, or
default under (or give rise to any right of termination, cancellation or
acceleration under), any of the terms, conditions or provisions of any material
agreement or instrument to which Purchaser may be bound, or (d) result in an
imposition or creation of any Encumbrance on Purchaser.




3.5

Undisclosed Liabilities.  Purchaser has no liabilities or obligations (absolute,
accrued, fixed, contingent, liquidated, unliquidated or otherwise) which will
have a Material Adverse Effect on Purchaser nor any basis for any liabilities or
obligations against, relating to or affecting Purchaser.




3.6

Compliance with Law.  Purchaser is in compliance with all applicable laws,
statutes, orders, ordinances and regulations, whether federal , state, local or
foreign, including, without limitations, all federal and state securities laws.




3.7

Litigation.  There are no actions, causes of action, claims, suits, proceedings,
orders, writs, investigations, injunctions or decrees pending or, to the
knowledge of purchaser, any basis for any actions, causes of actions, claims or
suits against Purchaser that would affect Purchaser’s ability to operate the
Purchased Assets or the consummation of the transactions contemplated herein, at
law, in equity or admiralty,





-13-







--------------------------------------------------------------------------------

or before or by any court or any governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign.




3.8

Material Omissions.  The representations and warranties by Purchaser in this
Agreement and the statements contained in the schedules, certificates, exhibits
and other writings furnished and to be furnished by Purchaser to Seller pursuant
to this Agreement do not and will not contain any untrue statement of a material
fact and do not and will not omit to state any material fact necessary to make
the statements herein or therein not misleading.




ARTICLE IV.
ACTIONS BY THE PARTIES AFTER CLOSING




4.1

Survival of Representations, Warranties, Etc.  The representations, warranties
and covenants of Seller and Purchaser contained in or made pursuant to this
Agreement or any certificate, document or instrument delivered pursuant to or in
connection with this Agreement and the transactions contemplated hereby shall
survive the Closing Date and the representations and warranties shall continue
in full force and effect for the period equal to six (6) consecutive months from
the Closing Date (the “Survival Period”).




4.2

Indemnification.




(a)

Indemnification by Seller.  Seller shall indemnify, defend and hold harmless
Purchaser and its subsidiaries and the officers, directors, employees, agents,
successors and assigns of Purchaser and its subsidiaries (the “Purchaser Group”)
from and against any and all damages, costs, liabilities, losses, judgments,
penalties, fines, claims and expenses, including without limitation, interest,
attorneys' fees and all amounts paid in investigation, defense or settlement of
any of the foregoing (collectively, “Damages”), asserted against or incurred by
Purchaser or any member of the Purchaser Group in connection with, arising out
of or resulting from (i) any breach of any covenant, representation, warranty or
agreement made by Seller in or pursuant to this Agreement, (ii) Seller’s use of
the Purchased Assets prior to the Closing Date, or (iii) any Excluded Liability.
 Notwithstanding anything expressed or implied in this Article IV to the
contrary, Purchaser acknowledges that no shareholder of Seller shall have any
liability pursuant to this Article IV or any other provisions under this
Agreement and Purchaser shall forever refrain and forbear from commencing,
instituting or prosecuting any lawsuit, action or other proceeding of any kind
whatsoever, by way of action, defense, set-off, cross-complaint or counterclaim,
against any shareholder of Seller based on, arising out of, or in connection
with this Agreement and the transactions contemplated under this Agreement.




(b)

Indemnification by Purchaser.  Purchaser, and its successors and assigns, shall
indemnify Seller and the Seller’s shareholders and its respective officers,
directors, employees, agents, successors and assigns (collectively, the “Selling
Group”) from and against any and all Damages asserted against or incurred by
Seller or any of the Seller’s shareholders in connection with, arising out of or
resulting from (i) any breach of any covenant, representation, warranty or
agreement made by Purchaser in or pursuant to this Agreement, including without
limitation the representation regarding the fairness of





-14-







--------------------------------------------------------------------------------

the Per Share Stock Consideration Price, or (ii) Purchaser’s use of the
Purchased Assets following the Closing Date or (iii) the Assumed Liabilities.  




4.3

Procedure for Claims By Third Parties and Purchaser.




(a)

Defense of Third-Party Claims.




(i)  If any claim, proceeding, action, demand, suit or similar action (“Action
or Proceeding”) is filed or initiated against any party entitled to the benefit
of indemnity hereunder, written notice thereof shall be given to the
indemnifying party as promptly as practicable (and in any event within ten (10)
days after the service of the citation or summons); provided, however, that the
failure of any indemnified party to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, if the
indemnifying party shall acknowledge in writing to the indemnified party that
the indemnifying party shall be obligated under the terms of its indemnity
hereunder in connection with such Action or Proceeding, then the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such Action or Proceeding and to employ and engage attorneys of
its own choice to handle and defend the same, such attorneys to be reasonably
satisfactory to the indemnified party, at the indemnifying party’s cost, risk
and expense (unless (A) the indemnifying party has failed to assume the defense
of such Action or Proceeding or (B) the named parties to such Action or
Proceeding include both of the indemnifying party and the indemnified party, and
the indemnified party and its counsel determine in good faith that there may be
one or more legal defenses available to such indemnified party that are
different from or additional to those available to the indemnifying party and
that joint representation would be inappropriate), and to compromise or settle
such Action or Proceeding, which compromise or settlement shall be made only
with the written consent of the indemnified party, such consent not to be
unreasonably withheld.  The indemnified party may withhold such consent if such
compromise or settlement would adversely affect the conduct of business or
requires less than an unconditional release to be obtained.  If (x) the
indemnifying party fails to assume the defense of such Action or Proceeding
within fifteen (15) days after receipt of notice thereof pursuant to this
Section 4.3, or (y) the named parties to such Action or Proceeding include both
the indemnifying party and the indemnified party and the indemnified party and
its counsel determine in good faith that there may be one or more legal defenses
available to such indemnified party that are different from or additional to
those available to the indemnifying party and that joint representation would be
inappropriate, the indemnified party against which such Action or Proceeding has
been filed or initiated will (upon delivering notice to such effect to the
indemnifying party) have the right to undertake, at the indemnifying party’s
cost and expense with counsel reasonably acceptable to the indemnifying party,
the defense, compromise or settlement of such Action or Proceeding on behalf of
and for the account and risk of the indemnifying party; provided, however, that
such Action or Proceeding shall not be compromised or settled without the
written consent of the indemnifying party, which consent shall not be
unreasonably withheld.  In the event the indemnified party assumes defense of
the Action or Proceeding, the indemnified party will keep the indemnifying party
reasonably informed of the progress of any such defense, compromise or
settlement and will consult with, when appropriate, and consider any reasonable
advice from, the indemnifying party of any such defense, compromise or
settlement.  The indemnifying party shall be liable for any settlement of any
action effected pursuant to





-15-







--------------------------------------------------------------------------------

and in accordance with this Section 4.3 and for any final judgment (subject to
any right of appeal), and the indemnifying party agrees to indemnify and hold
harmless the indemnified party from and against any Damages by reason of such
settlement or judgment.




(ii)  Regardless of whether the indemnifying party or the indemnified party
takes up the defense, the indemnifying party will pay reasonable costs and
expenses in connection with the defense, compromise or settlement for any Action
or Proceeding under this Section 4.3.




(iii)  The indemnified party shall cooperate in all reasonable respects with the
indemnifying party and such attorneys in the investigation, trial and defense of
such Action or Proceeding and any appeal arising therefrom; provided, however,
that the indemnified party may, at its own cost (except as set forth above),
participate in the investigation, trial and defense of such Action or Proceeding
and any appeal arising therefrom.  The indemnifying party shall pay all expenses
due under this Section 4.3 as such expenses become due.  In the event such
expenses are not so paid, the indemnified party shall be entitled to settle any
Action or Proceeding under this Section 4.3 without the consent of the
indemnifying party and without waiving any rights the indemnified party may have
against the indemnifying party.  




(b)

Other Claims.




(i)  Except as provided in Section 4.3(a) above, in order to seek
indemnification under this Article IV, an indemnified party shall give written
notification (a “Claim Notice”) to the indemnifying party that contains (A) a
description and the amount of any Damages incurred or reasonably expected to be
incurred by the indemnified party (the “Claimed Amount”), (B) a statement that
the indemnified party is entitled to indemnification under this Article IV for
such Damages and a reasonable explanation of the basis therefor, and (C) a
demand for payment (in the manner described below) in the amount of such
Damages.




(ii)  Within ten (10) calendar days after delivery of a Claim Notice, the
indemnifying party shall deliver to the indemnified party a written response
(the “Response”) in which the Indemnifying Party shall:  (A) agree that the
indemnified party is entitled to receive all of the Claimed Amount (in which
case the Response shall be accompanied with instructions to release to the
release of the number shares underlying the Indemnification Holdback equal to
the Claimed Amount from the Indemnification Holdback or to pay by a payment of
cash by the indemnifying party to the indemnified party of the Claimed Amount,
by check or by wire transfer), (B) agree that the indemnified party is entitled
to receive part, but not all, of the Claimed Amount (the “Agreed Amount”) ((in
which case the Response shall be accompanied with written instructions to the
directly release of the number of shares underlying the Indemnification Holdback
equal to the Agreed Amount or by a payment of cash by the indemnifying party to
the indemnified party of the Agreed Amount, by check or by wire transfer), or
(iii) dispute that the indemnified party is entitled to receive any of the
Claimed Amount.  If the indemnifying party in the Response disputes its
liability for all or part of the Claimed Amount, the indemnifying party and the
indemnified party shall follow the procedures set forth in below for the
resolution of such dispute (a “Dispute”).








-16-







--------------------------------------------------------------------------------

(iii)  During the fifteen (15)-day period following the delivery of a Response
that reflects a Dispute, the indemnifying party and the indemnified party shall
use good faith efforts to resolve the Dispute.  If the Dispute is not resolved
within such fifteen (15)-day period, the indemnifying party and the indemnified
party shall submit the Dispute to arbitration pursuant to the terms set forth on
Schedule 4.3(b) attached hereto.




4.4

Filings.  Each of the parties hereto will use its best efforts to make or cause
to be made all such filings and submissions as may be required under applicable
laws and regulations for the consummation of the transactions contemplated by
this Agreement.  Seller and Purchaser will coordinate and cooperate with one
another in exchanging such information and provide each other such assistance as
any other party may reasonably request in connection with the foregoing.




ARTICLE V.
MISCELLANEOUS




5.1

Confidentiality.  In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
party has had access to confidential information relating to the other party or
parties.  Each party shall treat such information as confidential, preserve the
confidentiality thereof and not duplicate or use such information, except in
connection with the transactions contemplated hereby.  Each party shall use all
reasonable steps to safeguard such information.




5.2

Entire Agreement.  This Agreement and the exhibits and schedules delivered in
connection herewith constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matters hereof.  The representations, warranties,
covenants and agreements set forth in this Agreement and in any financial
statements, schedules or exhibits delivered pursuant hereto constitute all the
representations, warranties, covenants and agreements of the parties hereto and
upon which the parties have relied, and except as specifically provided herein,
no change, modification, amendment, addition or termination of this Agreement or
any part thereof shall be valid unless in writing and signed by or on behalf of
the party to be charged therewith.




5.3

Further Assurances.  From time to time after the Closing Date, Seller and
Purchaser agree to execute and deliver, or cause its affiliates to execute and
deliver, such instruments of sale, transfer, conveyance, assignment and
delivery, and such consents, assurances, powers of attorney and other
instruments as may be reasonably requested by the other party or its counsel in
order to vest in Purchaser all right, title and interest of Seller in and to the
Purchased Assets, and otherwise in order to carry out the purpose and intent of
this Agreement.




5.4

Notices.  All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:








-17-







--------------------------------------------------------------------------------

If to Purchaser:




Coyote Hills Golf, Inc.

711 N 81st Place

Mesa, AZ 85207

 (480) 335-7351

Attention: Chief Executive Officer




If to Seller:




Spindle Mobile, Inc.

6821 East Thomas Road

Scottsdale, AZ 85251

Attention: Chief Executive Officer




Any party from time to time may change his, her or its address, facsimile number
or other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.




5.5

Expenses.  Seller and Purchaser shall each pay their own respective costs and
expenses incurred in connection with this Agreement, and the transactions
contemplated hereby.  Without limiting the generality of the foregoing, Seller
shall pay all applicable sales, use, transfer and documentary taxes arising out
of the purchase and sale of the Purchased Assets.  The parties agree to
cooperate to minimize the taxes arising from the transactions contemplated by
this Agreement.




5.6

Waivers.  The terms of this Agreement may be waived only by a written instrument
signed by the party waiving compliance.




5.7

Counterparts.  This Agreement may be executed by the parties hereto in separate
counterparts and by facsimile, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.




5.8

Severability.  If any provisions of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.




5.9

Governing Law.  This Assignment shall in all respects be construed in accordance
with and governed by the laws of the State of Delaware without giving effect to
its conflicts-of-laws principles (other than any provisions thereof validating
the choice of the laws of the State of Delaware in the governing law).





-18-







--------------------------------------------------------------------------------




5.10

Assignment.  This Agreement shall be binding upon, and inure to the benefit of,
the parties and their respective successors and permitted assigns.  This
Agreement or any rights or obligations hereunder shall not be assignable by any
party, except that Purchaser may pledge its rights hereunder to a lender as
security for any financing or refinancing.




5.11

Headings.  The Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or of any term or provision hereof.

























[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]























-19-







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the date and year first above written.




PURCHASER:

COYOTE HILLS GOLF, INC.,

 

a Nevada corporation

 

 

 

By: /s/ Mitch Powers

 

 

 

Name: Mitch Powers

 

 

 

Title: President

 

 

 

 

SELLER:

SPINDLE MOBILE, INC.,

 

a Delaware corporation

 

By: /s/ David Ide

 

 

 

Name: David Ide

 

 

 

Title: President

 

 

 

 

POWERS:

MITCH POWERS, INDIVIDUALLY

 

By: /s/ Mitch Powers

 

 

 

 

ERICKSON:

STEPANIE ERICKSON, INDIVIDUALLY

 

By: /s/ Stephanie Erickson

 

 

 

 

KHATAMI:

KAMIAR KHATAMI, INDIVIDUALLY

 

By: /s/ Kamiar Khatami













[SIGNATURE PAGE TO SPINDLE MOBILE, INC. ASSET PURCHASE AGREEMENT]











-20-







--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES




Exhibit A

Bill of Sale

Exhibit B

Patent Assignment

Exhibit C

General Assignment

Exhibit D

Company Officer’s Certificate

Exhibit E

Purchaser Officer’s Certificate

 

 

Schedule 1.1(a)

Physical Assets

Schedule 1.1(h)

Assumed Contracts

Schedule 1.2

Assumed Liabilities

Schedule 1.4

Allocation of Stock Consideration to Seller’s Shareholders

Schedule 1.5

Purchase Price Allocation

Schedule 4.3(b)

Arbitration Procedure




Seller Disclosure Schedule


















































-21-







--------------------------------------------------------------------------------

SCHEDULE 4.3(b)




ARBITRATION PROCEDURE




Any dispute to be determined in accordance with this Schedule 4.3(b) (i.e., any
controversy or claim arising out of or relating to Article IV, or the making,
performance or interpretation thereof) shall be submitted to arbitration in
Maricopa County, Arizona pursuant to the rules and procedures applicable to
commercial arbitration (the “Rules”) of the American Arbitration Association
(“AAA”), as modified herein, before three arbitrators appointed as follows:  one
by Purchaser, one by Seller and the third by the two arbitrators so appointed,
who shall serve as chair of the panel.  The parties shall appoint their
arbitrators within fifteen (15) days after the response to the statement of
claim is due, and the two arbitrators shall appoint the third arbitrator within
fifteen (15) days after written notice from AAA to do so.  All arbitrators shall
be neutral as defined in the AAA Rules.  If a party fails to appoint a qualified
arbitrator in timely manner, AAA shall make such appointment(s), which shall be
final and binding on the parties.  The arbitration hearing will be commenced
within fifteen (15) days after the appointment of the last arbitrator and the
hearing will be completed and an award rendered in writing within sixty (60)
days after the commencement of the hearing, unless the arbitrator determines
that exceptional circumstances justify delay.  Each party will have the right to
take up to four (4) evidentiary depositions, and exchange one set of document
production requests and one set of not more than twenty five (25)
interrogatories, without subparts, prior to the hearing.  The ruling of a
majority of the arbitrators shall be final, and judgment thereon may be entered
in any court having jurisdiction.  If any question is submitted to a court of
law for resolution, then the courts of Maricopa County, Arizona or the United
States District Court for the State of Arizona shall be the exclusive court of
competent jurisdiction for the resolution of such question.  Each party will
bear one half of the cost of the arbitration filing and hearing fees, and the
cost of the arbitrator.  Each party will bear its own attorneys’ fees, unless
otherwise decided by the arbitrators to award fees to the prevailing party.  The
parties understand and agree that the arbitration shall be instead of any civil
litigation and that the arbitrators’ decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having jurisdiction
thereof.  The arbitrators shall have no authority to amend or modify any
provision of this Agreement or any other document executed or delivered by any
party in connection herewith.




 

 

 

 

 

 

 

 

 


 




















-22-





